Title: To George Washington from Elias Dayton, 28 July 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir,
                     Dobb’s ferry July 28th 1781
                  
                  I have just received the intelligence from below, of the arrival of a large fleet at the hook on wednesday last.  It is said to contain near four thousand men and generally supposed to be the army under Lord Cornwallis.
                  Should there be any foundation for the above, I have reason to expect every hour, a confirmation of it, by an officer whom I sent to Newark the day before yesterday for the purpose.  I am your Excellencys most obedient Hbe servant
                  
                     Elias Dayton
                  
               